NUMBER 13-07-619-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

JAMES DESMOND YOUNG,						 Appellant,

v.


THE STATE OF TEXAS,						           Appellee.


On appeal from the 252nd District Court 
of Jefferson County, Texas


MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Vela
Memorandum Opinion by Justice Rodriguez


	Appellant, James Desmond Young, was indicted for the criminal offense of
aggravated robbery.  On March 29, 2007, the trial court deferred adjudication and placed
appellant on probation for eight years.  In July 2007, appellant pleaded true to two
allegations in the State's motion to revoke probation--giving a fictitious name and violating
curfew.  On August 27, 2007, the trial court found both allegations true, adjudicated
appellant's guilt, and sentenced appellant to 25 years confinement in the Institutional
Division of the Department of Criminal Justice.  Concluding that "there are no meritorious
issues for appeal," appellant's counsel filed a brief in which he reviewed the merits, or lack
thereof, of the appeal.  The State agrees with counsel's conclusion that there are no
meritorious grounds for appeal.  We affirm.I.  Compliance with Anders v. California
	Appellant's court-appointed counsel filed an Anders brief in which he has concluded
that there are no appealable issues for this Court to consider.  Anders v. California, 386
U.S. 738, 744 (1967).  Appellant's brief meets the requirements of Anders.  Id. at 744-45;
see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).  In compliance
with Anders, following his review of the court's file and the transcripts, his research, and
his correspondence with appellant, counsel presented a professional evaluation of the
record including, among other things, a review of grand jury proceedings, pre-trial motions,
research and investigation, competency, sentencing, right to present evidence during the
guilt/innocence and punishment stages, and right to appeal.  See Anders, 386 U.S. at 744;
Currie v. State, 
516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.
	Counsel has informed this Court that he has reviewed the appellate record and
concludes there are no arguable grounds for reversal.  He has also informed this Court that
he provided appellant with a copy of the transcripts in his case and notified appellant of his
right to review the record and to file a pro se response to counsel's brief and motion to
withdraw.  See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503,
509 (Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813.  More than thirty days
have passed, and no pro se brief has been filed.
II.  Independent Review
	The United States Supreme Court advised appellate courts that upon receiving a
"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988); see
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have found nothing that would
arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.
2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the appeal is wholly
frivolous and without merit.  See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs
and reviewed the record for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.").
III.  Conclusion
	The judgment of the trial court is affirmed.  Additionally, appellant's counsel's motion
to withdraw as appellate counsel was carried with the case on January 10, 2008.  See
Anders, 386 U.S. at 744.  Having affirmed the judgment, we now grant counsel's motion
to withdraw.  We order counsel to notify appellant of the disposition of this appeal and of
the availability of discretionary review.  See In re K.D., S.D., and J.R., 127 S.W.2d 66, 68
n.3 (Tex. App.-Houston [1st Dist.] 2003, no pet.) (citing Ex parte Wilson, 956 S.W.2d 25,
27 (Tex. Crim. App. 1997) (en banc) (per curiam)).
 
  				NELDA V. RODRIGUEZ
 Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 13th day of March, 2008.